Gilbert, Justice.
This was. an action for land, which resulted in a verdict for the plaintiff. The defendants moved for a new trial on the general and two special grounds. It is admitted by movants '(plaintiff's in error) that only two issues are raised. One is whether or not, after application for a year’s support and return of the appraisers and order *207of the ordinary to admit the same to record, but no record being actually made, it was within the power of the ordinary succeeding him to record the papers, on request of counsel for the applicant for year’s support, after a lapse of ten years. The other issue is whether the court erred in ruling out testimony of the applicant for year’s support, that before the return of the appraisers she orally stated to the ordinary that she desired to withdraw her application for year’s support and did.not want the year’s support set aside. Held:
No. 11512.
October 14, 1936.
G. W. Foy, for plaintiff in error.
Homer Beeland and G. O. Robinson, contra.
1. The time when the return of the appraisers was recorded is immaterial. Vaughn v. Fitzgerald, 112 Ga. 517 (37 S. E. 752). The cases of Selph v. Selph, 133 Ga. 409 (65 S. E. 881), and Watson v. Watson, 143 Ga. 425 (85 S. E. 324), are not in conflict.
2. The court properly refused to admit testimony to the effect that the applicant for year’s support undertook to withdraw it. Records can not be disputed by parol evidence; and moreover, the applicant dealt with the property as if it had been awarded to her as a year’s support.

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent because of illness.